 INTERNATIONAL TELEPHONE&TELEGRAPH CORP.,ETC.221bargainable issues, and, if an understanding is reached,embody such understandingin a signed agreement.Respondent's refusal to bargain in fulfillment of an obligation which"iscrucialto the statutory scheme,"convinces me that this Respondent has not yet acceptedthe basic mandatesof the Act,from which it is inferred that there is a likelihoodof the commission of other unfair labor practices unless the remedy be madecoextensive with the threat.It therefore will be recommended that the Respondentceaseland desistfromyin any manner infringing uponthe rightsof employees guaran-teed in Section7 of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.2.All cutters,the bundlegirl and the patternmaker,including the head cutter, ofRespondent employed at its Los Angeles,California,plant,excluding maintenanceemployees,shipping and office employees,professional employees, guards, andsupervisoryemployees,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section9(b) of the Act.3.The Unionwas on July 9, 1959,and at all times since has been the exclusiverepresentative of all employees in the-aforesaidappropriateunit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on and after August 3,1959,to bargaincollectivelywith the Unionas exclusive representative in the aforesaid appropriate unit,CaliforniaGirl, Inc.,has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.5.By the said refusal to bargain,California Girl, Inc.,interfered with,restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act,and thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7)of the Act.[Recommendations omitted from publication.]International Telephone and Telegraph Corporation,IndustrialProducts DivisionandInternationalUnion,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica,AFL-CIO.Case No. 21-CA-3939.October 3, 1960DECISION AND ORDERUpon a charge duly filed by the International Union, United Automobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO (herein called the UAW), the General Counsel of theNational Labor Relations Board, by the Regional Director for theTwenty-first Region, on April 25, 1960, issued against the Interna-tionalTelephone and Telegraph Corporation, Industrial ProductsDivision (herein called the Respondent), a complaint alleging thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) and Section2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearing before a TrialExaminer were duly served upon the Respondent and the ChargingParty.129 NLRB No. 24. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleges,in substance, that the UAW was and is the exclusive representative ofall production and maintenance employees of the Respondent in anappropriate unit, and that on or about March 29, 1960, and at alltimes thereafter, Respondent unlawfully refused to bargain col-lectively with the UAW.The Respondent's answer admits the jurisdictional and factual al-legations of the complaint, but denies the commission of unfair laborpractices.On May 24, 1960, all parties to this proceeding entered into astipulation of facts, and on the same date moved jointly to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and Decision and Order. The motion states that the partieshave waived their rights to a hearing before a Trial Examiner, andto the issuance of an Intermediate Report.The motion providesfurther that the charge, complaint, notice of hearing, answer, andstipulation of facts with accompanying exhibits constitute the entirerecord in the case.The Board granted the parties' motion to transferthe case to the Board. The Respondent filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the basis of the Parties' stipulation of facts, the brief of theRespondent, and the entire record in this case, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent, a Maryland corporation, is engaged in the man-ufacture and development of electronic and communications productsat its plant in San Fernando, California, herein called the LosAngeles plant, and annually ships from said plant products valued inexcess of $50,000 directly to points outside the State of California.The parties stipulated, and we find, that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act to assert jurisdictionin this proceeding.H. THE LABOR ORGANIZATION INVOLVEDThe International Union, United Automobile, Aircraft and Agri-cultural ImplementWorkers of America, AFL-CIO,is a labor or-ganizationwithin themeaning of Section 2(5) ofthe Act. INTERNATIONAL TELEPHONE & TELEGRAPH CORP., ETC.223III.THE UNFAIR LABOR PRACTICESOn May 18, 1959, the International Brotherhood of ElectricalWorkers, AFL-CIO (herein called the IBEW), filed with the Boarda petition for certification of representatives of the production andmaintenance employees of the Respondent.'On June 11, 1959, UAWfiled a similar petition on its own behalf.'On August 26, 1959, theBoard issued a Decision and Direction of Election 3 On September 2,1959, a conference of all Parties involved was held in the office of anagent of the Regional Director for the Twenty-first Region of theBoard to arrange for the date, time, and place of the election.Atthis meeting the representative of Respondent, through inadvertence,failed to advise the Board's agent that two eligible employees, Soucyand Pineau, worked from 5 p.m. to 1:30 a.m., a shift different fromthat of all other eligible employees in the unit, who worked from 8a.m. to 4:30 p.m. Thereafter, notices that an election would be con-ducted were posted at Respondent's Los Angeles premises for at least3 days prior to September 17,1959. On September 17, the election wasconducted from 9:30 a.m. to 10 a.m., at the Respondent's Los Angelespremises.Representatives of all Parties participating in the electionsigned a certification of conduct of election which statedinter alia,that the balloting was conducted fairly and that all eligible voterswere given an opportunity to vote their ballots in secret.Of the ap-proximately 84 eligible voters, 80, including Soucy and Pineau, castballots.Twenty-four votes were cast for the IBEW, 31 for the UAW,and 24 against both of the participating labor organizations.Therewere no void ballots and one challenged ballot.The challenge wasultimately sustained, and as no choice received a majority, and as thesecond two choices received an equal number of votes, the election wasset aside and a new election ordered.Notices that a second election would be conducted were posted atRespondent's premises for at least 3 days prior to November 4, 1959,on which date, the second election was conducted at the Respondent'spremises from 9:30 a.m. to 10 a.m.Again, representatives of allParties participating in the second election signed a certification ofconduct of election.Of the approximately 81 eligible voters, 78, in-cluding Soucy and Pineau, cast ballots; 32 votes were cast for theIBEW, 25 votes were cast for the UAW, 21 votes were cast against theI Case No. 21-RC-5'837.2 Case No. 21-RC-5884.8Not published in the NLRB volumes. The unit found appropriate by the Board wasas follows :All production and maintenance employees at the Respondent'sLos Angeles, Cali-fornia, plant,including shipping and receiving clerks, but excluding office clericalemployees,engineers,guards,watchmen,confidential employees,professional em-ployees, and supervisors as defined in the Act. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipating labor organizations, and there were no void or challengedballots.As a majority of the votes counted in the second election hadnot been cast for any choice, a runoff election between the IBEW andthe UAW was necessary.Notices that a runoff election would be conducted were posted atRespondent's premises for at least 3 days prior to November 13, 1959.On this date the runoff election between the IBEW and the UAWwas conducted from 9:30 a.m. to 10 a.m. at the Respondent's premises.Once again, representatives of all Parties participating in the runoffelection signed a certification of conduct of election.Of the approx-imately 80 eligible voters, 73 cast ballots; 36 votes were cast for theIBEW ; 37 votes were cast for the UAW ; and there were no void orchallenged ballots.At the conclusion of the runoff election, a tallyof ballots showing the results thereof was duly furnished the Parties.Soucy and Pineau did not vote in the runoff election on November13, 1959.Their failure to vote was the subject of objections to theconduct of the election filed by the Respondent and IBEW onNovember 20, 1959. In the course of investigating the objections, anagent of the Regional Director took affidavits from both Soucy andPineau.These affidavits reveal that neither of these men votedbecause they did not want to take leave from their daytime jobs withcompanies other than the Respondent in order to vote between 9:30a.m. and 10 a.m., November 13, 1959, because they had already lost2 days' work to vote in the previous elections.On the afternoon ofthe day of the runoff election, Soucy called the industrial relationsdirector of Respondent and inquired if he could vote in the electionthat had already been held on that date.The industrial relationsdirector referred Soucy to the Board agent in charge of the election.There was no evidence adduced that anybody associated with theBoard was made aware of Soucy's complaint until said objectionswere filed on November 20, 1959.On December 21, 1959, the Regional Director for the Twenty-firstRegion of the Board issued and duly served upon all parties his Reporton Objections, recommending that the objections be overruled andthat a Certification of Representatives be issued to the UAW. There-after, both the Respondent and the IBEW filed with the BoardExceptions to Report on Objections. On February 15,1960, the Boardissued a Second Supplemental Decision and Certification of Repre-sentatives,' adopting the findings and recommendations of the Re-gional Director and, pursuant to Section 9 (c) of the Act, certifyingthe Union as the exclusive bargaining representative of Respondent'semployees in the unit found appropriate.Thereafter, Respondentfiled with the Board a motion to reconsider and vacate the certifica-tion.The Board denied this motion on March 23, 1960.ANot published in NLRB volumes INTERNATIONALTELEPHONE&TELEGRAPHCORP., ETC.225On or about March 29,1960, UAW requested Respondentto bargaincollectively with respect torates ofpay, wages, hours of employment,and other conditions of employment in the unit for which the UAWhad been certified.On the following day Respondent refused, andat all times thereafter, has refused, to bargain collectively with theUnion as the exclusive representativeof allthe employees in the saidunit.The Respondent contends that it was incumbent upon the Boardto give Soucy and Pineau an opportunity to vote during their ownworking hoursas allthe other employees were given such an oppor-tunity. Absent this equal treatment for all employees, the Respondentargues, the election was not properly conducted or determined, as thetwo employees' votes may have changed the outcome of said election.The Respondent contends it has no duty to bargain with UAW untilan allegedly valid election is conducted.The Respondent made these contentions in its objections to the thirdelection, and the Board in its Second Supplemental Decision andCertification of Representatives found these contentions to be withoutmerit.In that decision we found that the failure of the two namedemployees to vote did not constitute conduct affecting the validity ofthe conductor resultsof the election.The Respondent had knowledgeof the different working hours of Soucy and Pineau, yet did not im-part this knowledge to the Regional Director until after the election.The two employees involved, with full knowledge of the time andplace of the election, voluntarily absented themselves from the polls.That the two employees had to take time off from other employmentto vote does not establish that they were not given an adequate oppor-tunity to vote.The Respondent has offered no reason why the Boardshould reach a different conclusion in this proceeding.We reaffirmour previous conclusion.Accordingly, we find that the UAW wasproperly certified, that the Respondent had and has a duty to bargainwith the UAW as certified bargaining representative of its employees,and that itsrefusalto do so constitutes a violation of Section 8(a) (5)and (1) of the Act.CONCLUSIONS OF LAW1.Respondent, International Telephone and Telegraph Corpora-tion, Industrial Products Division, is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.2. International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, AFL-CIO, is a labor organi-zation within the meaning of Section 2 (5) of the Act.3.The following employees of the Respondent constitute a unit ap-propriate for the purposes of collective bargaining within Section9 (b) of the Act:586439-61-vol. 129-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees at the Respondent's LosAngeles, California, plant, including shipping and receiving clerks,but excluding office clerial employees, engineers, guards, watchmen,confidential employees, professional employees, and supervisors asdefined in the Act.4.The above-named labor organization was on November 13, 1959,and has been at all times thereafter the exclusive representative of allthe employees in the above-described unit for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with the above-named labororganization, as the exclusive representative of all the employees inthe unit described above, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (5)of the Act.6.By the aforesaid conduct, the Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in, and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.,7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalTelephone and Telegraph Corporation, Industrial Products Division,San Fernando, California, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, as the exclusive certified representative of allproduction and maintenance employees at its Los Angeles, California,plant, including shipping and receiving clerks, but excluding officeclerical employees, engineers, guards, watchmen, confidential em-ployees, professional employees, and supervisors as defined in the Act.(b) In any like or related manner interfering with the efforts ofsaid labor organization to bargain collectively with the Respondenton behalf of the employees in the appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers of INTERNATIONAL TELEPHONE&TELEGRAPH CORP., ETC.227America, AFL-CIO, as the exclusive representativeof all employeesin the appropriate unit described above, concerning rates of pay,wages,hours of employment, and other conditions of employment andif an understanding is reached, embody such understanding in a.signedagreement.(b)Post at its plant in Los Angeles, California, copies of thenotice attached hereto marked "Appendix." 5 Copies of said notice, tobe furnished by the Regional Director of the Twenty-first Region,.shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices toemployees are,customarily posted.Reasonable steps 'shall be taken by the Respond-ent to insure that said noticesare notaltered, defaced, or covered by.any other material.(c)Notify the Regional Director of the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.r'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations-Board, and in order to effectuate the policies of the National Labor-RelationsAct, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with International,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, UAW-AFL-CIO, as the exclusive repre-sentatives of all our employees in the certified bargaining unitdescribed below with respect to wages, rates of pay, hours ofemployment, and other conditions of employment and, if anyunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All productionand maintenanceemployees at our LosAngeles, California, plant, including shipping and receivingclerks, but excluding office clerical employees, engineers,guards, watchmen, confidential employees, professional em-ployees, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with theefforts of the above-named labor organization to bargain collec- tively with us, or refuse to bargain with said Union, as the ex-clusive representative of all our employees in the bargaining unit,set forth above.INTERNATIONAL TELEPHONE AND TELE-GRAPHCORPORATION,INDUSTRIALPRODUCTSDIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Arnoldware,Inc.andInternational Leather Goods,Plasticsand Novelty Workers' Union,AFL-CIO.Case No. 1-CA-2831.October 3, 1960DECISION AND ORDEROn May 25, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andGeneral Counsel filed exceptions to the Intermediate Report andbriefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, with the following modification.The Trial Examiner found that the purpose of the discontinuanceof the third shift printing department was to punish employeesBernice Lyons, Nina Day, Marjorie Rice, Barbara Miller, CarolShippee, and Dorris Malone because of their union activityand mem-bership.For the reasons given in the Intermediate Report, we agreewith the Trial Examiner that Respondent violated Section 8(a) (3)of the Act by terminating these employees.However, the TrialExaminer recommended that the complaint be dismissed as to twoother third shift printing department employees, Gertrude Towne129 NLRB No. 25.